Citation Nr: 0209504	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disabilities of the 
shoulders and left hand.

(The issues of entitlement to service connection for 
disabilities of the cervical, thoracic and lumbar spines and 
for the left knee will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1966.

This appeal arose from an April 1999 rating action of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for multiple joint arthritis.  In June 2000, the 
veteran testified at a personal hearing at the RO.  In May 
2001, this case was remanded to the RO for additional 
evidentiary development.  In April 2002, the veteran was 
informed through a supplemental statement of the case (SSOC) 
of the continued denial of his claim.

The Board is undertaking development on the issues of service 
connection for disabilities of the cervical, thoracic and 
lumbar spines and for the left knee pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg., 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDING OF FACT

The veteran has not been shown to have disabilities of the 
left hand or shoulders which can be related to his service.


CONCLUSION OF LAW

Arthritis of the left hand or shoulders was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that service connection should be 
awarded to his complaints of arthritis of the left hand and 
shoulders as these were incurred in service.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

A review of the service medical records show no complaints 
referable to the left hand or the shoulders.  The May 1966 
separation examination was negative for any complaints or 
diagnoses.  A VA examination performed in January 1976 noted 
the veteran's right knee complaints but he made no mention of 
any other joint complaints.

The veteran submitted numerous private treatment records 
developed between the late 1980's and the present.  None of 
these show any complaints about the left hand until about 
1999, nor any about the shoulders until 1998.  

In June 2000, a private physician, J.D.G., submitted 
correspondence in which he noted that he had reviewed records 
provided to him by the veteran.  He stated that if the 
veteran were service-connected for a right knee disorder, his 
shoulders "may" just as likely be related.

In September 2001, the veteran was afforded a VA examination.  
He was noted to have a left hand strain, with complaints of 
occasional locking up.  However, the objective examination 
was negative.  The onset of his complaints was noted to be in 
approximately 1999.  During this examination, he was noted to 
have full range of motion of the shoulders, but with pain on 
the right.  An x-ray showed arthritic changes.  The onset was 
noted to be in about 1998.  The examiner commented that it 
was less than likely than not that the left hand strain and 
the shoulder arthritis were related to an inservice injury.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The Board notes that in June 2001, the RO sent correspondence 
to the veteran informing him of the provisions of the VCAA.  
In this letter, he was informed of the evidence that was 
already of record and of what evidence was needed to 
substantiate his claims.  He was also told of what VA would 
do to assist him and of what his duties were.  In July 2001, 
the veteran forwarded copies of numerous private outpatient 
treatment records.  At that time, he indicated that there 
were no other records to be obtained.  Therefore, the 
provisions of the VCAA have been fully complied with and no 
further assistance is necessary.

Discussion

After a careful review of the evidence of record, it is found 
that service connection for a left hand strain and bilateral 
shoulder arthritis is not warranted.  There is no indication 
in the available records that any of these conditions were 
present in service.  Nor is there any indication that they 
are related to the service-connected right knee disorder.  
The Board has noted the June 2000 opinion of the private 
physician that the shoulder complaints "may" be related to 
any service-connected right knee disorder.  However, it is 
noted that no objective basis for this opinion was provided.  
Moreover, it is very speculative in nature and relied only on 
those few records provided by the veteran and not upon a 
review of the entire claims folder.  The VA examination, 
which had reviewed the entire folder, did not find such a 
connection and will be given more evidentiary weight since it 
did conduct a review of the entire claims record.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.").  Finally, the 
evidence does not demonstrate that any shoulder arthritis was 
present to a compensable degree within one year of his 
separation from service; in fact, this disorder was not noted 
until 1998.  While the veteran believes that there is a 
relationship between these disorders and his period of 
service, he is not competent, as a layperson, to render an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for left hand and bilateral shoulder disabilities.


ORDER

Service connection for left hand and bilateral shoulder 
disabilities is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

